Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards pixel structure in a display device with round edges or corners. Each subpixel at the edge area of the display has light-shielded areas that fully or partially cover the subpixel. Regarding these features, Applicant specifically claims following limitations.
“opening portions of the first and second subpixels included in the first and second pixels disposed at the edge portion of the display area are light-shielded at respective area ratios according to the shape of the display area,
the size of the light-shielded area of the first subpixel included in the first pixel is different from the size of the light-shielded area of the second subpixel included in the first pixel,
the size of the light-shielded area of the first subpixel included in the second pixel is different from the size of the light-shielded area of the second subpixel included in the second pixel, and
the size of the light-shielded area of the first subpixel included in the first pixel is different from the size of the light-shielded area of the second subpixel which is included in the second pixel and adjoins to the first subpixel included in the first pixel along the column direction of the pixel array”
Examiner conducted search to find prior arts that would teach these limitations alone or in combination. Followings are the most relevant prior arts from the search.



Yoon et al (PGPUB 2017/0330500 A1) – Yoon teaches a round display device with light blocking member 220 partially covering some of the subpixels, but Yoon does not specifically teach all of the limitations mentioned above.
Yu et al (PGPUB 2017/0219895 A1) – Yu teaches a round display device with structure as shown in Fig. 3, but Yu does not specifically teach all of the limitations mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691